DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 25 and 27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
 The Applicant previously elected species e (in a response dated 02/24/2020) drawn to an embodiment where the height of the second resin layer is smaller than a total height of the photo semiconductor element and the first resin layer (Applicant’s Figs. 1A-2E). However, new claims 25 and 27 are drawn to non-elected species f and g (in a response dated 02/24/202) where the upper surface of the device is flat and the height of the second resin layer is either equal to (Applicant’s Figs. 3A and 5A) or larger than (Applicant’s Figs. 3B and 5B) a total height of the photo semiconductor element and the first resin layer. The features in claims 25 and 27 (where A) a height of the frame is not smaller than a total height of the photo semiconductor element and the first resin layer and B) an upper surface of the device is flat and comprises an upper surface of the frame and an upper surface of the filler-excluding resin layer) are mutually exclusive with the previously elected invention (species e) where a height of the second resin layer is smaller than a total height of the photo semiconductor element and the first resin layer.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25 and 27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2010/0124794) hereinafter “Iwasaki” in view of Takine (US 2012/0037944) hereinafter “Takine” and in further view of Perlmaier et al. (US 2018/0013043) hereinafter “Perlmaier”.
Regarding claim 1, Fig. 3 of Iwasaki teaches a photo-detection device (Item 62) comprising: a substrate (Item 30); a photo semiconductor element (Item 31; Paragraph 0060) provided on the substrate (Item 30); a first resin layer (Item 52; Paragraph 0057) including first transparent resin (Paragraph 0057 where the resin is light transmitting), provided on the photo semiconductor element (Item 31); a second resin layer (Item 32; Paragraph 0074) including a second resin (Paragraph 0074), provided on the substrate (Item 30), the second resin layer (Item 32) comprising: a resin having a light shielding property and a reflective property (Paragraph 0074) provided on the substrate (Item 30) and surrounding a sidewall of the photo semiconductor element (Item 31), wherein the first resin layer (Item 52) is convex shaped (Paragraph 0058); a lower surface (See Picture 3 below; See also Examiner’s Note 1 below) of the first resin layer (Item 52) contacts an upper surface of the photo semiconductor element (Item 31); and an area (See Examiner’s Note 2 below) of the lower surface of the first resin layer (Item 52) coincides with an area of the upper surface of the photo semiconductor element (Item 31).  
Iwasaki does not explicitly teach where the second resin is transparent nor where the second resin having light shielding and reflective properties contains fillers including optical-shielding fillers. 
Takine teaches an optical device having a light reflector (Item 103; Paragraph 0043) that comprises a transparent resin and optical-shielding fillers, where the optical shielding fillers are reflective fillers (Paragraph 0043). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second resin in Iwasaki be a transparent resin where the second resin includes reflective fillers because these materials are known to be capable of reflecting light in an optical device (Takine Paragraph 0042-0043) and “Simple substitution of one known element for another to obtain predictable results” supports a prima facie case of obviousness (See MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007).
Iwasaki does not explicitly teach where the second resin layer comprises a filler-including resin lower section including optical shielding fillers and a filler-excluding resin upper section excluding the optical shielding fillers, where the filler-excluding upper section is provided on the filler-including resin lower section.
However, Iwasaki does teach where a portion (See Picture 1 below) of the first resin layer (Item 52) that includes transparent resin is above the second resin layer (Item 32) having the light shielding properties and reflective properties.    
Fig. 3 of Takine further teaches a resin layer (Item 102; Paragraphs 0050 where Items 103 [a component of Item 102] and 104 [a component of Item 102]  are made of resin), where the resin layer (Item 102) comprises: a filler including resin lower section (Item 103; Paragraph 0044 where Item 103 is designed to reflect light) including optical-shielding fillers that are reflective (Paragraph 0044) provided on a substrate (Item 108) and surrounding an optical element (Item 101); and a filler-excluding upper section (Item 104) excluding the optical shielding fillers (Paragraph 0048-0049 where Item 104 is designed to allow the transmission of light), provided on the filler-including resin lower section (Item 103), where the filler including lower section and the filler excluding upper section are integrally formed (Paragraph 0038).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrally form the portion of the first resin layer of Iwasaki with the second resin layer of Iwasaki such that the portion of the first resin layer and the remainder of the first resin layer are formed separately and the resin layer formed by the combination of the portion of the first resin layer and the second resin layer has a filler-including lower section including optical shielding fillers, provided on the substrate and surrounding a sidewall of the photo-semiconductor element and a filler-excluding resin upper section excluding said optical shielding fillers, provided on the filler-including resin lower section because the combination of the filler excluding resin upper section and the filler including resin lower section defines a cavity in which the first resin layer can be formed (Takine Paragraphs 0063 and 0093) without needing to increase the height of the reflective layer which would impact the light distribution in the device (Takine Paragraph 0007). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the portion of the first resin layer in Iwasaki be different from the remainder of the first resin layer in Iwasaki because the light distribution in the desired direction can be adjusted by varying the refractive index of the portion of the first resin layer in Iwasaki (equivalent to the light transmitter in Takine) and the remainder of the first resin layer in Iwasaki (equivalent to the translucent sealing resin in Takine) (Takin Paragraph 0067).
When the portion of the first resin layer of Iwasaki (See Picture 1 below) is integrally formed with the second resin layer of Iwasaki, as taught by Takine, such that resulting resin layer has a filler-including resin lower section and a filler-excluding resin upper section, the filler-excluding resin upper section (equivalent to the portion of the first resin layer) will surround at least a part of a sidewall of the first resin layer (equivalent to the remainder of the first resin layer).      
Iwasaki does not teach where the filler-including resin lower section contacts said sidewalls of the photo semiconductor element nor where a height of the filler-including resin lower section coincides with a height of the photo semiconductor element.
Fig. 2 of Perlmaier teaches a photo semiconductor element (Item 11; Paragraph 0023 where the element is a radiation-detecting semiconductor component) where a filler (Paragraph 0077 where reflective particles are present) including resin (Paragraph 0023 where resin is used) section (Item 12) contacts and surrounds sidewalls of the photo semiconductor element (Item 11) and where a height of the filler-including resin section (Item 12) coincides with (Paragraph 0048)  a height of the photo semiconductor element (Item 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the filler-including resin lower section, taught by the combination of Iwasaki and Takine, contact and surround the sidewall of the photo semiconductor element of Iwasaki, where a height of the filler-including resin lower section coincides with a height of the photo semiconductor element of Iwasaski, as taught by Perlmaier, because the filler-including resin lower section reflects electromagnetic radiation that occurs (Perlmaier Paragraphs 0047 and 0077) such that the desired light to be detected will reach the photo semiconductor element.
Further, the height of the filler-including resin lower section is a result effective variable (Takine Paragraph 0007 where the light distribution in the device is impacted by the height of the reflector; See also Takine Fig. 8).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize a height of the filler-including resin lower section taught by the combination of Iwasaki and Takine such that a height of the filler-including resin lower section coincides with a height of the photo semiconductor element because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Iwasaki does not explicitly teach where the optical shielding fillers are reflective fillers or light absorbing fillers.
	Takine further teaches where the optical shielding fillers in the filler-including portion (Item 103) of the resin layer (Item 102) are reflective fillers (Paragraph 004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical shielding fillers be reflective fillers because the reflective fillers allow light to be reflected to be converged on the photo semiconductor element (Iwasaki Paragraph 0031) and reflective fillers allow light to be reflected more efficiently from the resin layer (Takine Paragraph 0044).    
Examiner’s Note 1: The Examiner notes that the Applicant’s recitation of “a lower surface of the first resin layer” does not require that the lower surface is a lowermost surface of the first resin layer nor does the Applicant’s recitation of “a lower surface of the first resin layer” require the entirety of a lower surface. Thus, the Examiner’s indication of a lower surface (See Picture 3 below) of the first resin layer contacting the upper surface of the photo semiconductor element is sufficient to read on the claim language. 
Examiner’s Note 2: The Examiner notes that the Applicant’s recitation of “an area of the lower surface of the first resin member” does not require that the area is an entire area of the lower surface.  

    PNG
    media_image1.png
    254
    330
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Iwasaki Fig. 3)

    PNG
    media_image2.png
    414
    416
    media_image2.png
    Greyscale

Picture 3 (Labeled version of Iwasaki Fig. 3)
Regarding claim 8, the combination of Iwasaki, Takine and Perlmaier teaches all of the elements of the claimed invention as stated above.
Iwasaki does not teach where a refractive index of the first transparent resin is larger than a refractive index of the second transparent resin.
	Takine teaches where in at least one embodiment the refractive index of the translucent sealing resin [Equivalent to Applicant’s first transparent resin] is raised over that of the light transmitter [Equivalent to Applicant’s second transparent resin] (Paragraph 0067).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a refractive index of the first transparent resin be larger than a refractive index of the second transparent resin because more light can then be extracted from the first transparent resin so the loss of light cause by light absorption and scattering can be kept to a minimum (Takine Paragraph 0067).    
Further, the refractive index of the first transparent resin and the second transparent resin is a result effective variable (Takine Paragraph 0067 where the light distribution in the desired direction can be adjusted by varying the refractive index of the light transmitter [Equivalent to Applicant’s second transparent resin] and the translucent sealing resin [Equivalent to Applicant’s first transparent resin]).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the refractive index of the first transparent resin and the refractive index of the second transparent resin taught by the combination of Iwasaki and Takine such that a refractive index of the first transparent resin is larger than a refractive index of the second transparent resin because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 9, the combination of Iwasaki, Takine and Perlmaier teaches all of the elements of the claimed invention as stated above.
Iwasaki teaches where a height of the second resin layer (Item 32) is smaller than a total height of the photo semiconductor element (Item 31) and the first resin layer (Item 52).
Further, when Iwasaki and Takine are combined as stated in the rejection of claim 1 above, the combination yields a device in which the height of the second resin layer (which in the combination includes both the second resin layer of Iwasaki and the portion of the first resin layer in Iwasaki; See Picture 2 below) is smaller than a total height of the photo semiconductor element and the first resin layer (which is the remainder of the first resin layer).

    PNG
    media_image3.png
    258
    330
    media_image3.png
    Greyscale

Picture 2 - Labeled version of Iwasaki Fig. 3
Regarding claim 20, Fig. 3 of Iwasaki teaches a photo-detection device (Item 62) comprising: a substrate (Item 30); a photo semiconductor element (Item 31; Paragraph 0060) provided on the substrate (Item 30); a first resin layer (Item 52; Paragraph 0057) including first transparent resin (Paragraph 0057 where the resin is light transmitting), provided on the photo semiconductor element (Item 31); a second resin layer (Item 32; Paragraph 0074) including a second resin (Paragraph 0074), provided on the substrate (Item 30), the second resin layer (Item 32) comprising: a resin having a light shielding property and a reflective property (Paragraph 0074) provided on the substrate (Item 30) and surrounding a sidewall of the photo semiconductor element (Item 31); wherein the first resin layer (Item 52) is convex shaped (Paragraph 0058); a lower surface (See Picture 3 above; See also Examiner’s Note 1 below) of the first resin layer (Item 52) contacts an upper surface of the photo semiconductor element (Item 31); and an area (See Examiner’s Note 2 below) of the lower surface of the first resin layer (Item 52) coincides with an area of the upper surface of the photo semiconductor element (Item 31).  
Iwasaki does not explicitly teach where the second resin is transparent nor where the second resin having light shielding and reflective properties contains fillers including optical-shielding fillers. 
Takine teaches an optical device having a light reflector (Item 103; Paragraph 0043) that comprises a transparent resin and optical-shielding fillers, where the optical shielding fillers are reflective fillers (Paragraph 0043). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second resin in Iwasaki be a transparent resin where the second resin includes reflective fillers because these materials are known to be capable of reflecting light in an optical device (Takine Paragraph 0042-0043) and “Simple substitution of one known element for another to obtain predictable results” supports a prima facie case of obviousness (See MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007).
Iwasaki does not explicitly teach where the second resin layer comprises a filler-including resin lower section including optical shielding fillers and a filler-excluding resin upper section excluding the optical shielding fillers, where the filler-excluding upper section is provided on the filler-including resin lower section.
However, Iwasaki does teach where a portion (See Picture 1 above) of the first resin layer (Item 52) that includes transparent resin is above the second resin layer (Item 32) having the light shielding properties and reflective properties.    
Fig. 3 of Takine further teaches a resin layer (Item 102; Paragraphs 0050 where Items 103 [a component of Item 102] and 104 [a component of Item 102]  are made of resin), where the resin layer (Item 102) comprises: a filler including resin lower section (Item 103; Paragraph 0044 where Item 103 is designed to reflect light) including optical-shielding fillers that are reflective (Paragraph 0044) provided on a substrate (Item 108) and surrounding an optical element (Item 101); and a filler-excluding upper section (Item 104) excluding the optical shielding fillers (Paragraph 0048-0049 where Item 104 is designed to allow the transmission of light), provided on the filler-including resin lower section (Item 103), where the filler including lower section and the filler excluding upper section are integrally formed (Paragraph 0038).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrally form the portion of the first resin layer of Iwasaki with the second resin layer of Iwasaki such that the portion of the first resin layer and the remainder of the first resin layer are formed separately and the resin layer formed by the combination of the portion of the first resin layer and the second resin layer has a filler-including lower section including optical shielding fillers, provided on the substrate and surrounding a sidewall of the photo-semiconductor element and a filler-excluding resin upper section excluding said optical shielding fillers, provided on the filler-including resin lower section because the combination of the filler excluding resin upper section and the filler including resin lower section defines a cavity in which the first resin layer can be formed (Takine Paragraphs 0063 and 0093) without needing to increase the height of the reflective layer which would impact the light distribution in the device (Takine Paragraph 0007). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the portion of the first resin layer in Iwasaki be different from the remainder of the first resin layer in Iwasaki because the light distribution in the desired direction can be adjusted by varying the refractive index of the portion of the first resin layer in Iwasaki (equivalent to the light transmitter in Takine) and the remainder of the first resin layer in Iwasaki (equivalent to the translucent sealing resin in Takine) (Takin Paragraph 0067).
When the portion of the first resin layer of Iwasaki (See Picture 1 above) is integrally formed with the second resin layer of Iwasaki, as taught by Takine, such that resulting resin layer has a filler-including resin lower section and a filler-excluding resin upper section, the filler-excluding resin upper section (equivalent to the portion of the first resin layer) will surround at least a part of a sidewall of the first resin layer (equivalent to the remainder of the first resin layer).
Iwasaki does not teach where a height of the filler-including resin lower section coincides with a height of the photo semiconductor element.
Fig. 2 of Perlmaier teaches a photo semiconductor element (Item 11; Paragraph 0023 where the element is a radiation-detecting semiconductor component) where a filler (Paragraph 0077 where reflective particles are present) including resin (Paragraph 0023 where resin is used) section (Item 12) contacts and surrounds sidewalls of the photo semiconductor element (Item 11) and where a height of the filler-including resin section (Item 12) coincides with (Paragraph 0048)  a height of the photo semiconductor element (Item 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a height of the filler-including resin lower section, taught by the combination of Iwasaki and Takine, coincide with a height of the photo semiconductor element of Iwasaski, as taught by Perlmaier, because the filler-including resin lower section reflects electromagnetic radiation that occurs (Perlmaier Paragraphs 0047 and 0077) such that the desired light to be detected will reach the photo semiconductor element.
Further, the height of the filler-including resin lower section is a result effective variable (Takine Paragraph 0007 where the light distribution in the device is impacted by the height of the reflector; See also Takine Fig. 8).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the filler-including resin lower section taught by the combination of Iwasaki and Takine such that a height of the filler-including resin lower section coincides with a height of the photo semiconductor element because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Iwasaki does not explicitly teach where the optical shielding fillers are reflective fillers or light absorbing fillers.
	Takine further teaches where the optical shielding fillers in the filler-including portion (Item 103) of the resin layer (Item 102) are reflective fillers (Paragraph 004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical shielding fillers be reflective fillers because the reflective fillers allow light to be reflected to be converged on the photo semiconductor element (Iwasaki Paragraph 0031) and reflective fillers allow light to be reflected more efficiently from the resin layer (Takine Paragraph 0044).    
Examiner’s Note 1: The Examiner notes that the Applicant’s recitation of “a lower surface of the first resin layer” does not require that the lower surface is a lowermost surface of the first resin layer nor does the Applicant’s recitation of “a lower surface of the first resin layer” require the entirety of a lower surface. Thus, the Examiner’s indication of a lower surface (See Picture 3 below) of the first resin layer contacting the upper surface of the photo semiconductor element is sufficient to read on the claim language. 
Examiner’s Note 2: The Examiner notes that the Applicant’s recitation of “an area of the lower surface of the first resin member” does not require that the area is an entire area of the lower surface.  
Regarding claim 21, the combination of Iwasaki, Takine and Perlmaier teaches all of the elements of the claimed invention as stated above.
Iwasaki does not teach where a height of an entire upper surface of the filler-including resin lower section coincides with the height of the photo semiconductor element.
Fig. 2 of Perlmaier teaches a photo semiconductor element (Item 11; Paragraph 0023 where the element is a radiation-detecting semiconductor component) where a filler (Paragraph 0077 where reflective particles are present) including resin (Paragraph 0023 where resin is used) section (Item 12) contacts and surrounds sidewalls of the photo semiconductor element (Item 11) and where a height of an entire upper surface the filler-including resin section (Item 12) coincides with (Paragraph 0048)  a height of the photo semiconductor element (Item 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an entire upper surface of the filler-including resin lower section, taught by the combination of Iwasaki and Takine, contact and surround the sidewall of the photo semiconductor element of Iwasaki, where a height of the filler-including resin lower section coincides with a height of the photo semiconductor element of Iwasaski, as taught by Perlmaier, because the filler-including resin lower section reflects electromagnetic radiation that occurs (Perlmaier Paragraphs 0047 and 0077) such that the desired light to be detected will reach the photo semiconductor element.
Further, the height of the filler-including resin lower section is a result effective variable (Takine Paragraph 0007 where the light distribution in the device is impacted by the height of the reflector; See also Takine Fig. 8).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize a height of the filler-including resin lower section taught by the combination of Iwasaki and Takine such that a height of an entire upper surface of the filler-including resin lower section coincides with a height of the photo semiconductor element because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 22, the combination of Iwasaki, Takine and Perlmaier teaches all of the elements of the claimed invention as stated above.
Iwasaki does not teach where a height of an entire upper surface of the filler-including resin lower section coincides with the height of the photo semiconductor element.
Fig. 2 of Perlmaier teaches a photo semiconductor element (Item 11; Paragraph 0023 where the element is a radiation-detecting semiconductor component) where a filler (Paragraph 0077 where reflective particles are present) including resin (Paragraph 0023 where resin is used) section (Item 12) contacts and surrounds sidewalls of the photo semiconductor element (Item 11) and where a height of an entire upper surface the filler-including resin section (Item 12) coincides with (Paragraph 0048)  a height of the photo semiconductor element (Item 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an entire upper surface of the filler-including resin lower section, taught by the combination of Iwasaki and Takine, contact and surround the sidewall of the photo semiconductor element of Iwasaki, where a height of the filler-including resin lower section coincides with a height of the photo semiconductor element of Iwasaski, as taught by Perlmaier, because the filler-including resin lower section reflects electromagnetic radiation that occurs (Perlmaier Paragraphs 0047 and 0077) such that the desired light to be detected will reach the photo semiconductor element.
Further, the height of the filler-including resin lower section is a result effective variable (Takine Paragraph 0007 where the light distribution in the device is impacted by the height of the reflector; See also Takine Fig. 8).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize a height of the filler-including resin lower section taught by the combination of Iwasaki and Takine such that a height of an entire upper surface of the filler-including resin lower section coincides with a height of the photo semiconductor element because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claims 2, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2010/0124794) hereinafter “Iwasaki” in view of Takine (US 2012/0037944) hereinafter “Takine”, Perlmaier et al. (US 2018/0013043) hereinafter “Perlmaier” and in further view of Ahlstedt et al. (US 2014/0231856) hereinafter “Ahlstedt”.
Regarding claim 2, the combination of Iwasaki, Takine and Perlmaier teaches all of the elements of the claimed invention as stated above except the device further comprising a frame provided at a periphery of an upper surface of the substrate, surrounding the second resin layer. 
Ahlstedt teaches a photo detection device comprising a photo semiconductor element (Item 4; Paragraph 0021), a resin material (Item 7; Paragraph 0020) and a frame (Item 6) provided at a periphery of an upper surface of a substrate (Item 10) surrounding the resin material (Item 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the frame, taught by Ahlstedt, provided at a periphery of an upper surface of the substrate of Iwasaki, surrounding the second resin layer of Iwasaki because the frame delimits the mounting region of the second resin layer, when the second resin layer is formed by a method involving depositing the second resin layer in liquid form from a nozzle on the respective mounting region (Ahlstedt Paragraphs 0013 and 0061).   
Regarding claim 23, the combination of Iwasaki, Takine, Perlmaier and Ahlstedt teaches all of the elements of the claimed invention as stated above. 
Iwasaki does not teach where the second resin layer fills an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.
However, as Ahlstedt further teaches where the frame delimits the mounting region of the second resin layer (Ahlstedt Paragraph 0013), when the frame of Ahlstedt is included in the structure taught by the combination of Iwasaki, Takine and Perlmaier, the second resin will fill an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.   
Further, one having ordinary skill in the art would understand that when one applies a resin (in liquid form which one having ordinary skill in the art would recognize as commonly done during the method of depositing a resin) between a frame and a photo semiconductor component, the liquid resin will completely fill the space as it is fundamentally known that a liquid is known to flow and fill a container, taking on the shape of the container (the container in this case is defined by the frame and the photo semiconductor element).
Regarding claim 24, the combination of Iwasaki, Takine and Perlmaier teaches all of the elements of the claimed invention as stated above except the device further comprising a frame provided at a periphery of an upper surface of the substrate, surrounding the second resin layer. 
Ahlstedt teaches a photo detection device comprising a photo semiconductor element (Item 4; Paragraph 0021), a resin material (Item 7; Paragraph 0020) and a frame (Item 6) provided at a periphery of an upper surface of a substrate (Item 10) surrounding the resin material (Item 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the frame, taught by Ahlstedt, provided at a periphery of an upper surface of the substrate of Iwasaki, surrounding the second resin layer of Iwasaki because the frame delimits the mounting region of the second resin layer, when the second resin layer is formed by a method involving depositing the second resin layer in liquid form from a nozzle on the respective mounting region (Ahlstedt Paragraphs 0013 and 0061).
Iwasaki does not teach where the second resin layer fills an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.
However, as Ahlstedt further teaches where the frame delimits the mounting region of the second resin layer (Ahlstedt Paragraph 0013), when the frame of Ahlstedt is included in the structure taught by the combination of Iwasaki, Takine and Perlmaier, the second resin will fill an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.   
Further, one having ordinary skill in the art would understand that when one applies a resin (in liquid form which one having ordinary skill in the art would recognize as commonly done during the method of depositing a resin) between a frame and a photo semiconductor component, the liquid resin will completely fill the space as it is fundamentally known that a liquid is known to flow and fill a container, taking on the shape of the container (the container in this case is defined by the frame and the photo semiconductor element).
Regarding claim 26, the combination of Iwasaki, Takine and Perlmaier teaches all of the elements of the claimed invention as stated above except the device further comprising a frame provided at a periphery of an upper surface of the substrate, surrounding the second resin layer. 
Ahlstedt teaches a photo detection device comprising a photo semiconductor element (Item 4; Paragraph 0021), a resin material (Item 7; Paragraph 0020) and a frame (Item 6) provided at a periphery of an upper surface of a substrate (Item 10) surrounding the resin material (Item 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the frame, taught by Ahlstedt, provided at a periphery of an upper surface of the substrate of Iwasaki, surrounding the second resin layer of Iwasaki because the frame delimits the mounting region of the second resin layer, when the second resin layer is formed by a method involving depositing the second resin layer in liquid form from a nozzle on the respective mounting region (Ahlstedt Paragraphs 0013 and 0061).
Iwasaki does not teach where the second resin layer fills an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.
However, as Ahlstedt further teaches where the frame delimits the mounting region of the second resin layer (Ahlstedt Paragraph 0013), when the frame of Ahlstedt is included in the structure taught by the combination of Iwasaki, Takine and Perlmaier, the second resin will fill an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.   
Further, one having ordinary skill in the art would understand that when one applies a resin (in liquid form which one having ordinary skill in the art would recognize as commonly done during the method of depositing a resin) between a frame and a photo semiconductor component, the liquid resin will completely fill the space as it is fundamentally known that a liquid is known to flow and fill a container, taking on the shape of the container (the container in this case is defined by the frame and the photo semiconductor element).
Alternatively, Claims 1, 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2010/0124794) hereinafter “Iwasaki” in view of Takine (US 2012/0037944) hereinafter “Takine” and in further view of Pindl et al. (US 2016/0293812) hereinafter “Pindl”.
Regarding claim 1, Fig. 3 of Iwasaki teaches a photo-detection device (Item 62) comprising: a substrate (Item 30); a photo semiconductor element (Item 31; Paragraph 0060) provided on the substrate (Item 30); a first resin layer (Item 52; Paragraph 0057) including first transparent resin (Paragraph 0057 where the resin is light transmitting), provided on the photo semiconductor element (Item 31); a second resin layer (Item 32; Paragraph 0074) including a second resin (Paragraph 0074), provided on the substrate (Item 30), the second resin layer (Item 32) comprising: a resin having a light shielding property and a reflective property (Paragraph 0074) provided on the substrate (Item 30) and surrounding a sidewall of the photo semiconductor element (Item 31), wherein the first resin layer (Item 52) is convex shaped (Paragraph 0058); a lower surface (See Picture 3 above; See also Examiner’s Note 1 below) of the first resin layer (Item 52) contacts an upper surface of the photo semiconductor element (Item 31); and an area (See Examiner’s Note 2 below) of the lower surface of the first resin layer (Item 52) coincides with an area of the upper surface of the photo semiconductor element (Item 31).  
Iwasaki does not explicitly teach where the second resin is transparent nor where the second resin having light shielding and reflective properties contains fillers including optical-shielding fillers. 
Takine teaches an optical device having a light reflector (Item 103; Paragraph 0043) that comprises a transparent resin and optical-shielding fillers, where the optical shielding fillers are reflective fillers (Paragraph 0043). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second resin in Iwasaki be a transparent resin where the second resin includes reflective fillers because these materials are known to be capable of reflecting light in an optical device (Takine Paragraph 0042-0043) and “Simple substitution of one known element for another to obtain predictable results” supports a prima facie case of obviousness (See MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007).
Iwasaki does not explicitly teach where the second resin layer comprises a filler-including resin lower section including optical shielding fillers and a filler-excluding resin upper section excluding the optical shielding fillers, where the filler-excluding upper section is provided on the filler-including resin lower section.
However, Iwasaki does teach where a portion (See Picture 1 above) of the first resin layer (Item 52) that includes transparent resin is above the second resin layer (Item 32) having the light shielding properties and reflective properties.    
Fig. 3 of Takine further teaches a resin layer (Item 102; Paragraphs 0050 where Items 103 [a component of Item 102] and 104 [a component of Item 102]  are made of resin), where the resin layer (Item 102) comprises: a filler including resin lower section (Item 103; Paragraph 0044 where Item 103 is designed to reflect light) including optical-shielding fillers that are reflective (Paragraph 0044) provided on a substrate (Item 108) and surrounding an optical element (Item 101); and a filler-excluding upper section (Item 104) excluding the optical shielding fillers (Paragraph 0048-0049 where Item 104 is designed to allow the transmission of light), provided on the filler-including resin lower section (Item 103), where the filler including lower section and the filler excluding upper section are integrally formed (Paragraph 0038).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrally form the portion of the first resin layer of Iwasaki with the second resin layer of Iwasaki such that the portion of the first resin layer and the remainder of the first resin layer are formed separately and the resin layer formed by the combination of the portion of the first resin layer and the second resin layer has a filler-including lower section including optical shielding fillers, provided on the substrate and surrounding a sidewall of the photo-semiconductor element and a filler-excluding resin upper section excluding said optical shielding fillers, provided on the filler-including resin lower section because the combination of the filler excluding resin upper section and the filler including resin lower section defines a cavity in which the first resin layer can be formed (Takine Paragraphs 0063 and 0093) without needing to increase the height of the reflective layer which would impact the light distribution in the device (Takine Paragraph 0007). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the portion of the first resin layer in Iwasaki be different from the remainder of the first resin layer in Iwasaki because the light distribution in the desired direction can be adjusted by varying the refractive index of the portion of the first resin layer in Iwasaki (equivalent to the light transmitter in Takine) and the remainder of the first resin layer in Iwasaki (equivalent to the translucent sealing resin in Takine) (Takin Paragraph 0067).
When the portion of the first resin layer of Iwasaki (See Picture 1 above) is integrally formed with the second resin layer of Iwasaki, as taught by Takine, such that resulting resin layer has a filler-including resin lower section and a filler-excluding resin upper section, the filler-excluding resin upper section (equivalent to the portion of the first resin layer) will surround at least a part of a sidewall of the first resin layer (equivalent to the remainder of the first resin layer).      
Iwasaki does not teach where the filler-including resin lower section contacts said sidewalls of the photo semiconductor element nor where a height of the filler-including resin lower section coincides with a height of the photo semiconductor element.
Fig. 3E of Pindl teaches a photo semiconductor element (Item 2; Paragraph 0051 where the element is a photodiode) where a radiation-reflective package body (Item 3; Paragraph 0008) contacts and surrounds sidewalls of the photo semiconductor element (Item 2) and where a height of the radiation-reflective package body (Item 3) coincides with (Paragraph 0033 where the package body is ground down to a height of the photo semiconductor element) a height of the photo semiconductor element (Item 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the filler-including resin lower section, taught by the combination of Iwasaki and Takine, contact and surround the sidewall of the photo semiconductor element of Iwasaki, where a height of the filler-including resin lower section coincides with a height of the photo semiconductor element of Iwasaski, as taught by Pindl, because the filler-including resin lower section reflects radiation that is to be detected such that the desired light to be detected will reach the photo semiconductor element (Pindl Paragraph 0007).
Further, the height of the filler-including resin lower section is a result effective variable (Takine Paragraph 0007 where the light distribution in the device is impacted by the height of the reflector; See also Takine Fig. 8).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize a height of the filler-including resin lower section taught by the combination of Iwasaki and Takine such that a height of the filler-including resin lower section coincides with a height of the photo semiconductor element because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Iwasaki does not explicitly teach where the optical shielding fillers are reflective fillers.
	Takine further teaches where the optical shielding fillers in the filler-including portion (Item 103) of the resin layer (Item 102) are reflective fillers (Paragraph 004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical shielding fillers be reflective fillers because the reflective fillers allow light to be reflected to be converged on the photo semiconductor element (Iwasaki Paragraph 0031) and reflective fillers allow light to be reflected more efficiently from the resin layer (Takine Paragraph 0044).    
Examiner’s Note 1: The Examiner notes that the Applicant’s recitation of “a lower surface of the first resin layer” does not require that the lower surface is a lowermost surface of the first resin layer nor does the Applicant’s recitation of “a lower surface of the first resin layer” require the entirety of a lower surface. Thus, the Examiner’s indication of a lower surface (See Picture 3 below) of the first resin layer contacting the upper surface of the photo semiconductor element is sufficient to read on the claim language. 
Examiner’s Note 2: The Examiner notes that the Applicant’s recitation of “an area of the lower surface of the first resin member” does not require that the area is an entire area of the lower surface.  
Regarding claim 8, the combination of Iwasaki, Takine and Pindl teaches all of the elements of the claimed invention as stated above.
Iwasaki does not teach where a refractive index of the first transparent resin is larger than a refractive index of the second transparent resin.
	Takine teaches where in at least one embodiment the refractive index of the translucent sealing resin [Equivalent to Applicant’s first transparent resin] is raised over that of the light transmitter [Equivalent to Applicant’s second transparent resin] (Paragraph 0067).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a refractive index of the first transparent resin be larger than a refractive index of the second transparent resin because more light can then be extracted from the first transparent resin so the loss of light cause by light absorption and scattering can be kept to a minimum (Takine Paragraph 0067).    
Further, the refractive index of the first transparent resin and the second transparent resin is a result effective variable (Takine Paragraph 0067 where the light distribution in the desired direction can be adjusted by varying the refractive index of the light transmitter [Equivalent to Applicant’s second transparent resin] and the translucent sealing resin [Equivalent to Applicant’s first transparent resin]).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the refractive index of the first transparent resin and the refractive index of the second transparent resin taught by the combination of Iwasaki and Takine such that a refractive index of the first transparent resin is larger than a refractive index of the second transparent resin because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 9, the combination of Iwasaki, Takine and Pindl teaches all of the elements of the claimed invention as stated above.
Iwasaki teaches where a height of the second resin layer (Item 32) is smaller than a total height of the photo semiconductor element (Item 31) and the first resin layer (Item 52).
Further, when Iwasaki and Takine are combined as stated in the rejection of claim 1 above, the combination yields a device in which the height of the second resin layer (which in the combination includes both the second resin layer of Iwasaki and the portion of the first resin layer in Iwasaki; See Picture 2 above) is smaller than a total height of the photo semiconductor element and the first resin layer (which is the remainder of the first resin layer).
Regarding claim 20, Fig. 3 of Iwasaki teaches a photo-detection device (Item 62) comprising: a substrate (Item 30); a photo semiconductor element (Item 31; Paragraph 0060) provided on the substrate (Item 30); a first resin layer (Item 52; Paragraph 0057) including first transparent resin (Paragraph 0057 where the resin is light transmitting), provided on the photo semiconductor element (Item 31); a second resin layer (Item 32; Paragraph 0074) including a second resin (Paragraph 0074), provided on the substrate (Item 30), the second resin layer (Item 32) comprising: a resin having a light shielding property and a reflective property (Paragraph 0074) provided on the substrate (Item 30) and surrounding a sidewall of the photo semiconductor element (Item 31); wherein the first resin layer (Item 52) is convex shaped (Paragraph 0058); a lower surface (See Picture 3 above; See also Examiner’s Note 1 below) of the first resin layer (Item 52) contacts an upper surface of the photo semiconductor element (Item 31); and an area (See Examiner’s Note 2 below) of the lower surface of the first resin layer (Item 52) coincides with an area of the upper surface of the photo semiconductor element (Item 31).  
Iwasaki does not explicitly teach where the second resin is transparent nor where the second resin having light shielding and reflective properties contains fillers including optical-shielding fillers. 
Takine teaches an optical device having a light reflector (Item 103; Paragraph 0043) that comprises a transparent resin and optical-shielding fillers, where the optical shielding fillers are reflective fillers (Paragraph 0043). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second resin in Iwasaki be a transparent resin where the second resin includes reflective fillers because these materials are known to be capable of reflecting light in an optical device (Takine Paragraph 0042-0043) and “Simple substitution of one known element for another to obtain predictable results” supports a prima facie case of obviousness (See MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007).
Iwasaki does not explicitly teach where the second resin layer comprises a filler-including resin lower section including optical shielding fillers and a filler-excluding resin upper section excluding the optical shielding fillers, where the filler-excluding upper section is provided on the filler-including resin lower section.
However, Iwasaki does teach where a portion (See Picture 1 above) of the first resin layer (Item 52) that includes transparent resin is above the second resin layer (Item 32) having the light shielding properties and reflective properties.    
Fig. 3 of Takine further teaches a resin layer (Item 102; Paragraphs 0050 where Items 103 [a component of Item 102] and 104 [a component of Item 102]  are made of resin), where the resin layer (Item 102) comprises: a filler including resin lower section (Item 103; Paragraph 0044 where Item 103 is designed to reflect light) including optical-shielding fillers that are reflective (Paragraph 0044) provided on a substrate (Item 108) and surrounding an optical element (Item 101); and a filler-excluding upper section (Item 104) excluding the optical shielding fillers (Paragraph 0048-0049 where Item 104 is designed to allow the transmission of light), provided on the filler-including resin lower section (Item 103), where the filler including lower section and the filler excluding upper section are integrally formed (Paragraph 0038).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrally form the portion of the first resin layer of Iwasaki with the second resin layer of Iwasaki such that the portion of the first resin layer and the remainder of the first resin layer are formed separately and the resin layer formed by the combination of the portion of the first resin layer and the second resin layer has a filler-including lower section including optical shielding fillers, provided on the substrate and surrounding a sidewall of the photo-semiconductor element and a filler-excluding resin upper section excluding said optical shielding fillers, provided on the filler-including resin lower section because the combination of the filler excluding resin upper section and the filler including resin lower section defines a cavity in which the first resin layer can be formed (Takine Paragraphs 0063 and 0093) without needing to increase the height of the reflective layer which would impact the light distribution in the device (Takine Paragraph 0007). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the portion of the first resin layer in Iwasaki be different from the remainder of the first resin layer in Iwasaki because the light distribution in the desired direction can be adjusted by varying the refractive index of the portion of the first resin layer in Iwasaki (equivalent to the light transmitter in Takine) and the remainder of the first resin layer in Iwasaki (equivalent to the translucent sealing resin in Takine) (Takin Paragraph 0067).
When the portion of the first resin layer of Iwasaki (See Picture 1 above) is integrally formed with the second resin layer of Iwasaki, as taught by Takine, such that resulting resin layer has a filler-including resin lower section and a filler-excluding resin upper section, the filler-excluding resin upper section (equivalent to the portion of the first resin layer) will surround at least a part of a sidewall of the first resin layer (equivalent to the remainder of the first resin layer).
Iwasaki does not teach where a height of the filler-including resin lower section coincides with a height of the photo semiconductor element.
Fig. 3E of Pindl teaches a photo semiconductor element (Item 2; Paragraph 0051 where the element is a photodiode) where a radiation-reflective package body (Item 3; Paragraph 0008) contacts and surrounds sidewalls of the photo semiconductor element (Item 2) and where a height of the radiation-reflective package body (Item 3) coincides with (Paragraph 0033 where the package body is ground down to a height of the photo semiconductor element) a height of the photo semiconductor element (Item 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the filler-including resin lower section, taught by the combination of Iwasaki and Takine, coincide with a height of the photo semiconductor element of Iwasaski, as taught by Pindl, because the filler-including resin lower section reflects radiation that is to be detected such that the desired light to be detected will reach the photo semiconductor element (Pindl Paragraph 0007).
Further, the height of the filler-including resin lower section is a result effective variable (Takine Paragraph 0007 where the light distribution in the device is impacted by the height of the reflector; See also Takine Fig. 8).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the filler-including resin lower section taught by the combination of Iwasaki and Takine such that a height of the filler-including resin lower section coincides with a height of the photo semiconductor element because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Iwasaki does not explicitly teach where the optical shielding fillers are reflective fillers or light absorbing fillers.
	Takine further teaches where the optical shielding fillers in the filler-including portion (Item 103) of the resin layer (Item 102) are reflective fillers (Paragraph 004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical shielding fillers be reflective fillers because the reflective fillers allow light to be reflected to be converged on the photo semiconductor element (Iwasaki Paragraph 0031) and reflective fillers allow light to be reflected more efficiently from the resin layer (Takine Paragraph 0044).    
Examiner’s Note 1: The Examiner notes that the Applicant’s recitation of “a lower surface of the first resin layer” does not require that the lower surface is a lowermost surface of the first resin layer nor does the Applicant’s recitation of “a lower surface of the first resin layer” require the entirety of a lower surface. Thus, the Examiner’s indication of a lower surface (See Picture 3 below) of the first resin layer contacting the upper surface of the photo semiconductor element is sufficient to read on the claim language. 
Examiner’s Note 2: The Examiner notes that the Applicant’s recitation of “an area of the lower surface of the first resin member” does not require that the area is an entire area of the lower surface.  
Alternatively, Claims 2, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2010/0124794) hereinafter “Iwasaki” in view of Takine (US 2012/0037944) hereinafter “Takine”, Pindl et al. (US 2016/0293812) hereinafter “Pindl” and in further view of Ahlstedt et al. (US 2014/0231856) hereinafter “Ahlstedt”.
Regarding claim 2, the combination of Iwasaki, Takine and Pindl teaches all of the elements of the claimed invention as stated above except the device further comprising a frame provided at a periphery of an upper surface of the substrate, surrounding the second resin layer. 
Ahlstedt teaches a photo detection device comprising a photo semiconductor element (Item 4; Paragraph 0021), a resin material (Item 7; Paragraph 0020) and a frame (Item 6) provided at a periphery of an upper surface of a substrate (Item 10) surrounding the resin material (Item 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the frame, taught by Ahlstedt, provided at a periphery of an upper surface of the substrate of Iwasaki, surrounding the second resin layer of Iwasaki because the frame delimits the mounting region of the second resin layer, when the second resin layer is formed by a method involving depositing the second resin layer in liquid form from a nozzle on the respective mounting region (Ahlstedt Paragraphs 0013 and 0061).   
Regarding claim 23, the combination of Iwasaki, Takine, Pindl and Ahlstedt teaches all of the elements of the claimed invention as stated above. 
Iwasaki does not teach where the second resin layer fills an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.
However, as Ahlstedt further teaches where the frame delimits the mounting region of the second resin layer (Ahlstedt Paragraph 0013), when the frame of Ahlstedt is included in the structure taught by the combination of Iwasaki, Takine and Pindl, the second resin will fill an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.   
Further, one having ordinary skill in the art would understand that when one applies a resin (in liquid form which one having ordinary skill in the art would recognize as commonly done during the method of depositing a resin) between a frame and a photo semiconductor component, the liquid resin will completely fill the space as it is fundamentally known that a liquid is known to flow and fill a container, taking on the shape of the container (the container in this case is defined by the frame and the photo semiconductor element).
Regarding claim 24, the combination of Iwasaki, Takine and Pindl teaches all of the elements of the claimed invention as stated above except the device further comprising a frame provided at a periphery of an upper surface of the substrate, surrounding the second resin layer. 
Ahlstedt teaches a photo detection device comprising a photo semiconductor element (Item 4; Paragraph 0021), a resin material (Item 7; Paragraph 0020) and a frame (Item 6) provided at a periphery of an upper surface of a substrate (Item 10) surrounding the resin material (Item 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the frame, taught by Ahlstedt, provided at a periphery of an upper surface of the substrate of Iwasaki, surrounding the second resin layer of Iwasaki because the frame delimits the mounting region of the second resin layer, when the second resin layer is formed by a method involving depositing the second resin layer in liquid form from a nozzle on the respective mounting region (Ahlstedt Paragraphs 0013 and 0061).
Iwasaki does not teach where the second resin layer fills an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.
However, as Ahlstedt further teaches where the frame delimits the mounting region of the second resin layer (Ahlstedt Paragraph 0013), when the frame of Ahlstedt is included in the structure taught by the combination of Iwasaki, Takine and Pindl, the second resin will fill an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.   
Further, one having ordinary skill in the art would understand that when one applies a resin (in liquid form which one having ordinary skill in the art would recognize as commonly done during the method of depositing a resin) between a frame and a photo semiconductor component, the liquid resin will completely fill the space as it is fundamentally known that a liquid is known to flow and fill a container, taking on the shape of the container (the container in this case is defined by the frame and the photo semiconductor element).
Regarding claim 26, the combination of Iwasaki, Takine and Pindl teaches all of the elements of the claimed invention as stated above except the device further comprising a frame provided at a periphery of an upper surface of the substrate, surrounding the second resin layer. 
Ahlstedt teaches a photo detection device comprising a photo semiconductor element (Item 4; Paragraph 0021), a resin material (Item 7; Paragraph 0020) and a frame (Item 6) provided at a periphery of an upper surface of a substrate (Item 10) surrounding the resin material (Item 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the frame, taught by Ahlstedt, provided at a periphery of an upper surface of the substrate of Iwasaki, surrounding the second resin layer of Iwasaki because the frame delimits the mounting region of the second resin layer, when the second resin layer is formed by a method involving depositing the second resin layer in liquid form from a nozzle on the respective mounting region (Ahlstedt Paragraphs 0013 and 0061).
Iwasaki does not teach where the second resin layer fills an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.
However, as Ahlstedt further teaches where the frame delimits the mounting region of the second resin layer (Ahlstedt Paragraph 0013), when the frame of Ahlstedt is included in the structure taught by the combination of Iwasaki, Takine and Pindl, the second resin will fill an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.   
Further, one having ordinary skill in the art would understand that when one applies a resin (in liquid form which one having ordinary skill in the art would recognize as commonly done during the method of depositing a resin) between a frame and a photo semiconductor component, the liquid resin will completely fill the space as it is fundamentally known that a liquid is known to flow and fill a container, taking on the shape of the container (the container in this case is defined by the frame and the photo semiconductor element).
Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive.
The Applicant argues that the combination of references relied upon the by the Examiner does not teach the features now recited in claims 1 and 20, specifically the features of “a lower surface of the first resin layer contacts an upper surface of the photo semiconductor element” and “an area of the lower surface of the first resin layer coincides with an area of the upper surface of the photo semiconductor element”. The Examiner disagrees. As stated in the rejection of claims 1 and 20 above, the amended in claim limitations merely require “a lower surface of the first resin layer”. The first resin layer (Item 52) of Iwasaki has multiple lower surfaces (See Picture 4 below). The lower surface indicated as “1” in Picture 4 below satisfies the Applicant’s amended in claim limitations where the lower surface indicated as “1” in Picture 4 below contacts an upper surface of the photo semiconductor element and an area of the lower surface indicated as “1” in Picture 4 below coincides with an area of the upper surface of the photo semiconductor element. As noted in the rejection of claims 1 and 20 above, the Applicant’s amended in claim limitations do not require that the surface of the first resin layer that contacts with the upper surface of the photo semiconductor element is the lowermost surface of the first resin layer nor does the Applicant’s amended in claim limitations require that an area of the lower surface is the entire area of the lower surface. Thus, a lower surface of the first resin layer of Iwasaki (as indicated in Fig. 3 above and Fig. 4 below) satisfies the amended in claim limitations and claims 1 and 20 continue to be read upon by the previously cited combination of references.  

    PNG
    media_image4.png
    414
    416
    media_image4.png
    Greyscale

Picture 4 (Labeled version of Iwasaki Fig. 3)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891